Citation Nr: 1207896	
Decision Date: 03/01/12    Archive Date: 03/16/12

DOCKET NO.  08-03 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a neck condition.

2.  Entitlement to service connection for a neck condition.

3.  Whether new and material evidence has been received to reopen a claim for service connection for headaches.

4.  Entitlement to service connection for headaches.

5.  Entitlement to service connection for posttraumatic stress disorder (PTSD). 

6.  Entitlement to service connection for a low back disorder, to include a congenital abnormality of the lumbosacral spine. 




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL 

Appellant

ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel


INTRODUCTION

The Veteran had active military service from June 1972 to May 1974.

This matter comes before the Board of Veterans' Appeals (Board) from a decision in February 2008 of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which denied a reopening of the claims for service connection for a congenital abnormality of the lumbosacral spine and for a neck condition, implicitly reopened and denied the claim for service connection for headaches, to include on a secondary basis, and denied service connection for PTSD.  The Veteran perfected a timely appeal of these determinations.  (See Notice of Disagreement (NOD), dated February 2008; Statement of the Case (SOC), dated June 2009; and Substantive Appeal (VA Form 9), dated July 2009).  The custody of the case was transferred to the RO in Manchester, New Hampshire.

The Veteran testified at a Video Conference Hearing before the undersigned Veterans Law Judge in October 2009.  A transcript of that hearing is associated with the claims file.

As indicated above, the RO implicitly reopened the claim for service connection for headaches and addressed that claim on its merits.  Notwithstanding the RO's action, the Board had a legal duty under 38 U.S.C.A. §§ 5108 and 7105 (West 2002) to address the question of whether new and material evidence has been received to reopen the claim of service connection.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Hence, at the time of the October 2009 hearing and in the January 2010 Board decision, the Board rephrased the discrete issue concerning headaches as: whether new and material evidence has been received to reopen the claim for service connection for headaches.

By the January 2010 decision, the Board reopened the claim of service connection for a congenital abnormality of the lumbosacral spine, and remanded the claim of service connection for a low back disorder, to include a congenital abnormality of the lumbosacral spine, to the RO.  Also, the Board remanded, in relevant part, the issues of service connection for PTSD, and of whether new and material evidence has been received to reopen the claims of service connection for a neck condition and headaches.

As the Board must first decide whether new and material evidence to reopen the claims for service connection for a neck condition and headaches have been received before it can address the matters on the merits-and in light of the Board's favorable action on the petitions to reopen-the Board has phrased the issues concerning the appeal as to a neck condition and headaches as listed on the cover page.

During the pendency of the appeal, and in a January 2011 rating decision, the RO granted service connection for: bilateral hearing loss, evaluated at zero percent effective from November 6, 2006; tinnitus, evaluated at 10 percent effective from November 6, 2006; and a depressive disorder and an anxiety disorder (previously claimed as depression to include memory loss), evaluated at 50 percent effective from June 20, 2007.  Since the information of record indicates that the Veteran has not filed an NOD that challenges either the level of disability or the effective date assigned, following the aforementioned grants of service connection, the Board determines that these discrete issues are no longer a part of the current appeal.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

The now reopened issue of entitlement to service connection for headaches and also entitlement to service connection for a low back disorder, to include a congenital abnormality of the lumbosacral spine, is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed rating decision of November 2005, the RO denied the Veteran's claims of service connection for a neck condition (on the basis that there was no evidence of a current diagnosis) and headaches (on the basis that there was no evidence that such condition was either incurred in or caused by service); and that decision is final.

2.  The evidence added to the record since the November 2005 rating decision is neither cumulative nor redundant of evidence previously of record; it relates to previously unestablished facts necessary to substantiate the claims; and it raises a reasonable possibility of substantiating the claims for service connection for a neck condition and headaches.

3.  A chronic neck condition, to include cervical spine strain with osteoarthritis, is first shown many years after service discharge and is not shown by probative evidence to be related to or to be of service onset.

4.  The preponderance of the evidence is against a PTSD diagnosis.  


CONCLUSIONS OF LAW

1.  Subsequent to the final November 2005 rating decision, new and material evidence has been received sufficient to reopen the claims for service connection a neck condition and headaches.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156 (2011).

2.  A neck condition, to include chronic cervical spine strain with osteoarthritis, was not incurred in or aggravated by active service, and it may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

3.  PTSD was not incurred in or aggravated by active service, and it may be presumed to have incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(f), 3.307, 3.309 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The VCAA, codified, in part, at 38 U.S.C.A. § 5103, was signed into law on November 9, 2000.  Implementing regulations were created, codified at 38 C.F.R. § 3.159 (2011).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2011).

The United States Court of Appeals for Veterans Claims (Court) held in Pelegrini v. Principi, 18 Vet. App. 112 (2004) that to the extent possible the VCAA notice, as required by 38 U.S.C.A. § 5103(a) (West 2002), must be provided to a claimant before an initial unfavorable decision on a claim for VA benefits.  Pelegrini, 18 Vet. App. at 119-20; see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Prior to the initial adjudication of the Veteran's claims in the February 2008 rating decision, he was provided notice of the VCAA in June 2007; the Veteran was then provided notice also in March 2010.  The VCAA letter indicated the types of information and evidence necessary to substantiate the claim, and the division of responsibility between the Veteran and VA for obtaining that evidence, including the information needed to obtain lay evidence and both private and VA medical treatment records.  The June 2007 and March 2010 letters also advised the Veteran of information pertaining to the downstream disability rating and effective date elements of his claims.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also Mayfield and Pelegrini, both supra.  The June 2007 and March 2010 letters also notified the Veteran of both the reopening criteria and the criteria for establishing the underlying claim for service connection.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

All relevant evidence necessary for an equitable resolution of the issues herein decided has been identified and obtained, to the extent possible.  The evidence of record includes private medical records, VA outpatient treatment reports, VA examinations, and statements from the Veteran and his representative.  Moreover, in January 2010, the Board remanded the case in order for the Veteran's Social Security Administration (SSA) records to be obtained; however, as noted in the April 2010 and January 2011 Memorandums of Unavailability, the Veteran's SSA records could not be obtained.  VA informed the Veteran that his SSA records were unavailable in a June 2011 Supplemental SOC, which also contained the provisions of 38 C.F.R. § 3.159(e) and accorded the Veteran a reasonable opportunity to respond.  As the requested development for the issues herein decided has been completed, no further action to ensure compliance with the remand directive is required.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Thus, the Veteran has not indicated that he has any further evidence to submit to VA or which VA needs to obtain.  There is no indication that there exists any additional evidence that has a bearing on the issues that has not been obtained.  The Veteran and his representative have been accorded ample opportunity to present evidence and argument in support of his appeal.  All pertinent due process requirements have been met.  See 38 C.F.R. § 3.103 (2011).

II. Analysis

A. Petitions to Reopen

Generally, a claim, which has been denied in an unappealed RO decision or a Board decision, may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108 (West 2002), which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).  

In determining if new and material evidence has been received, the evidence is generally presumed to be credible. See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per curium). In addition, all of the evidence received since the last final disallowance shall be considered in making the determination.  See Evans v. Brown, 9 Vet. App. 273, 283 (1996).  

In a November 2005 rating decision, the RO denied service connection for a neck condition and headaches.  Service connection for headaches was denied because there was no evidence that the Veteran had a current diagnosis of the condition.  Service connection for a neck condition was denied because there was no evidence that such condition was incurred in or caused by his military service.  The evidence on file at the time of the November 2005 rating decision was comprised of the Veteran's VA treatment records, private treatment records, and service treatment records.  The Veteran did not initiate an appeal, by filing an NOD, and the November 2005 rating decision became final.

Considering whether new and material evidence has been received to reopen the Veteran's claim of service connection for a neck condition, the Board notes that the evidence received since the November 2005 rating decision includes private treatment records, VA treatment records, a September 2008 VA examination report, and the Veteran's testimony.  The Veteran was originally denied service connection because there was no evidence that the condition was noted in service or of a nexus between the Veteran's neck condition and service.  The September 2008 VA examination report seems to indicate a nexus opinion between his current diagnosis and service.  The Board finds that the newly submitted evidence is not cumulative or redundant; it relates to an unestablished fact necessary to substantiate his claim, and it raises a reasonable possibility of substantiating the claim. Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  Therefore, the Board determines that evidence submitted since the November 2005 rating decision is both new and material, and thus the claim for service connection for a neck condition is reopened. 

Considering whether new and material evidence has been received to reopen the Veteran's claim of service connection for headaches, the Board notes that the evidence received since the November 2005 rating decision includes private treatment records, VA treatment records, and the Veteran's testimony.  The Veteran's claim was originally denied because of no current diagnosis.  The VA treatment records from July 2005, August 2005, and February 2006 establish that the Veteran has a current diagnosis of headaches.  The Board finds that this newly submitted evidence is not cumulative or redundant; it relates to an unestablished fact necessary to substantiate his claim, and it raises a reasonable possibility of substantiating the claim. Therefore, the Board determines that evidence submitted since the November 2005 RO rating decision is new and material, and thus the claim for service connection for headaches is reopened. 




B. Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred or aggravated during a veteran's active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303.  Pertinent regulations also provide that certain chronic diseases, such as arthritis and psychosis, may be presumed to have been incurred in service if they become manifested to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In addition, if a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); see also 38 C.F.R. § 3.102.

Neck Condition

The Board recognizes that the Veteran's claim of service connection for a neck condition was decided by the RO on a de novo basis, a different approach from that used by the Board.  However, given that the RO denied the Veteran's claim under that basis of adjudication, and in light of the Board's decision to reopen the Veteran's claim on the basis of the submission of new and material evidence, the Board is of the opinion that the Veteran will not be prejudiced by its decision on the discrete issue of service connection for a neck condition.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The Veteran asserts that he injured his neck in a motor vehicle accident in service, and that he now has a neck condition as a result of this injury.  However, after a careful review of the record evidence, the Board finds that the preponderance of the evidence is against the claim of service connection for a neck condition.

The Board's review of the evidence shows that a chronic neck condition was not diagnosed during the Veteran's active duty service.  In fact, the post-service treatment records reveal no reports concerning the neck or the cervical spine until May 2006; actually, a June 1981 VA treatment note contains the Veteran's report of pain in his knees and back since service and do not mention any neck pain.  Chronic cervical spine strain with osteoarthritis was diagnosed in September 2008.  While the service treatment records show that the Veteran was involved in a motor vehicle accident in 1973, they do not contain any evidence to establish that the Veteran complained of or was treated for a neck injury or neck pain following the in-service accident.  Moreover, the Veteran's Medical Board contained no reference to a neck injury (or any disability involving the neck) when it found that he had an abnormality of the lumbosacral spine.  There is simply no evidence of any in-service complaints or diagnosis of a neck disability.

Accordingly, for the reasons discussed above, the Veteran's lay statements, while competent, lack credibility due to their inconsistency with the evidence of record, as the Veteran's claims of having continuing neck pain from a neck injury sustained at the time of the 1973 motor vehicle accident are contradicted by the contemporaneous lay and medical evidence contained in the service treatment records, which clearly refutes his account of a neck injury and neck pain stemming from in-service vehicle accident.  In weighing the Veteran's earlier statements as reflected in his service treatment records against his later statements that he has had neck pain since service, the Board can and does attach more credibility and probative value to the service treatment records because they reflect what the Veteran's was experiencing at the time of and following the motor vehicle accident.  Therefore, the lapse in time between the Veteran separation from active service and his post service reports of neck problems is evidence against a finding of continuity of symptomatology and does weigh heavily against the claim. See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may be rebutted by the absence of medical treatment of the claimed condition for many years after service).

Additional post-service evidence indicates that in November 2007, the Veteran's VA physician (M.T.J., M.D.) stated that the Veteran was seen in the neurology clinic for chronic neck pain; however, the remainder of the opinion pertains to the Veteran's low back and not to his neck.  Another November 2007 VA opinion reads as follows:

		In my medical opinion, it is possible that the injuries 
      you suffered in a roll over accident back in 1973 has 
      led to chronic pain and suffering. 

November 2007 VA Opinion (by H.K., M.D.).

In September 2008, VA conducted an examination of the Veteran.  The Veteran related that his neck pain started a few years ago and believed that his pain was related to an automobile accident in the early 1970's.  The diagnosis after the examination was chronic cervical strain with osteoarthritis.  Following review of the service treatment records and the reports of post service treatment, including Drs. M.T.J. and H.K.'s November 2007 statements, the VA examiner was of the opinion that the Veteran's current neck condition was less likely as not caused by or a result of the in-service motor vehicle accident.  He explained that while the Veteran's service treatment records showed that the Veteran was involved in a motor vehicle accident, the treatment note from the day of the accident, September 26, 1973, only noted a slight contusion to the right medial thigh and a contusion to the sternum area of the chest with slight pain; and that the military care provider did not indicate anything more than slight injuries from the accident.  The VA examiner further explained that when the Veteran was seen on February 4, 1974, he complained of upper back pain, with no mention of any relationship to the motor vehicle accident during this visit, and was diagnosed with upper back pain of obscure etiology.  On review of the post service records, the VA examiner noted that an entry on March 11, 1999, revealed that the Veteran's old job involved the lifting of heavy weights; and, on that same day, the x-ray results were interpreted by a health care provider (S.V.) as showing multiple old compression fractures of the upper thoracic region.  However, by way of explanation, the VA examiner observed that at the time of the March 1999 visit, the Veteran did not relate this (x-ray) discovery to any motor vehicle accident, but rather related it to the fact that the lifting heavy weights was required at his old employment.  Therefore, the VA examiner concluded that it was less likely as not that the Veteran's neck condition was related to a motor vehicle accident 35 years ago.

In assessing the probative value of the differing medical opinions, the Board observes that the November 2007 opinion (by Dr. M.T.J.) does not opine to the etiology of the Veteran's neck disorder but instead just mentions that the Veteran seeks treatment for symptoms of neck pain; as such, this physician's recording of the Veteran's current treatment in the neurology clinic, without any discussion of the etiology pertinent to the Veteran's chronic neck pain, is not germane to the issue of a nexus.  The November 2007 opinion (by Dr. H.K.) talks about the injuries the Veteran suffered but it does not say what specific injuries; therefore, the Board finds that this opinion is too vague and likewise does not specifically go to the issue at hand.  Thus, given the fact that the medical opinions from Drs. M.T.J. and H.K. are either not relevant or are too vague, regarding the etiology of the Veteran's current neck condition, the Board finds that such medical opinions lack substance and quality in their analyses, and are, therefore, of diminished probative value on the issue concerning service connection for a neck condition.  See Madden v. Gover, 125 F.3d 1477, 1481 (Fed. Cir. 1993) (holding that the Board is entitled to assess the weight of the evidence before it); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303 (2008) (The essential element of a medical opinion is the quality of its analysis).

By contrast, the Board attaches significant probative value to the conclusion reached by the VA examiner in September 2008, after consideration of all the Veteran's treatment records, both in service and subsequent to service.  The VA examiner gave a detailed account of the Veteran's neck condition and carefully reviewed the Veteran's claims file, including his service treatment records.  The conclusion that the Veteran's current neck condition is less likely to have been caused by or the result of the in-service motor vehicle accident is supported by the contemporaneous evidence of record, which showed that the Veteran sustained no neck injury at the time of the 1973 accident, showed that there was no neck symptomatology at that same time or on the Medical Board evaluation, and showed that that Veteran, himself, related his post service complaints of the upper back to a labor-intense occupation after service.  See Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994) (Greater weight may be placed on one physician's than another's depending on factors such as the reasoning employed by the physicians and whether or not (and the extent to which) they reviewed prior clinical records and other evidence).

Accordingly, for the reasons discussed above, the Board finds that the record evidence demonstrates that a chronic neck condition, to include cervical spine strain with osteoarthritis, is first shown many years after service discharge and is not shown by the probative evidence to be related to or to be of service onset.  Therefore, the Board determines that the preponderance of the evidence is against the claim for service for a neck condition and as such this claim must be denied.

Posttraumatic Stress Disorder

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the in-service stressor occurred.  38 C.F.R. § 3.304(f).

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 38 C.F.R. § 3.304(f)(2) (2011).

Notably, 38 C.F.R. § 3.304(f) was amended regarding service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  38 C.F.R. § 3.304(f)(3) (2011).  Specifically, this amendment eliminates the requirements for corroborating that the claimed in-service occurred if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD, and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  Id.  However, the Veteran does not contend nor does the record evidence show that he had foreign or overseas service, that his claimed in-service stressor was related to fear of hostile military or terrorist activity, or that he engaged in combat with enemy.  Hence, the provisions of 38 C.F.R. § 3.304(f)(2)-(3) are not applicable here.

In any event, it is undisputed from the record evidence that the Veteran was involved in a motor vehicle accident during his active duty service.  See generally Moreau v. Brown, 9 Vet. App. 389, 395 (1996) and Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996) (both holding that corroborating evidence is required, in addition to a claimant's statements and testimony, to verity the occurrence of in-service stressors).  Thus, evidence corroborating the occurrence of the claimed in-service stressor is established.  The Board observes that the Veteran has established entitlement to service connection for a depressive disorder and an anxiety disorder, partly due the circumstances of the in-service motor vehicle accident.

The Veteran contends that he has also developed PTSD as a result the in-service motor vehicle accident.  Recognizing that the Veteran has a verified in-service stressor, the Veteran's claim now turns on whether there is medical evidence diagnosing PTSD in accordance with 38 C.F.R. § 4.125(a), which is the first criterion of 38 C.F.R. § 3.304(f).

In considering this element, the evidence of record shows that in June 1981, the Veteran was diagnosed with an adjustment disorder with anxiety.  In November and December of 1982, the Veteran was diagnosed with generalized anxiety disorder and was on medications.  In January 1983, it was noted the Veteran had an anxiety disorder; that he had financial and physical problems; that his girlfriend had broke up with him; and that he had problems with his ex-wife and his son living with another man, portraying that they were a family.  In March 1993, the Axis I diagnosis was of an adjustment disorder with an anxious and depressed mood.

In July and November of 2006, it was noted that the he received treatment at a Coping with Chronic Illness Support Group and was diagnosed with a depressive disorder, NOS.

In December 2007, a Nurse Practitioner wrote a letter outlining the mental health care the Veteran received at the Lowell VA Outpatient Clinic.  According to the letter, the Veteran was seen twice by the Nurse Practioner; and on October 19, 2007, the Veteran had an initial psychiatric evaluation and received psychiatric medication management.  It was noted that the Veteran was seen by a VA psychiatrist 13 times, between April 4, 2004 and October 16, 2006; and in 2004, the Veteran was initially diagnosed with depression NOS, alcohol dependence in remission, and tobacco dependence.  During this time, the Nurse Practioner noted that the Veteran received treatment for depression, which was presumed to be unipolar in nature.  According to the Nurse Practioner, the Veteran had expressed a concern that his memories of a traumatic accident suggested a diagnosis of PTSD, which the Nurse Practioner indicated may be possible.

In July 2008, the Veteran presented as a new patient at the Manchester VA Medical Center (VAMC), and it was noted that the Veteran was seen by a psychologist at the Lowell VA clinic for PTSD.  A July 2008 Preventive Medicine Note, prepared by a Licensed Practical Nurse, indicates that the Veteran had a positive PTSD screening and received treatment for PTSD.  In a September 2008 Mental Health Outpatient Consult, it was noted that the Veteran was on medications and was still significantly depressed; that the Veteran had typical symptoms of PTSD including depression and irritability; and that the Veteran described issues related to a significant in-service motor vehicle accident that resulted in physical and psychiatric sequale and indicated a diagnosis of PTSD.  In September 2008, a clinical pyschopharmacologist indicated a diagnosis of PTSD; and, in April 2010, PTSD was again indicated.

In an October 2008 Mental Health Medical Management Note, the Veteran's problem treated at that visit was PTSD; however, it was noted that the treatment goal was to improve the symptoms of his mood disorder.  It was further noted, by the Nurse Practitioner, that the Veteran's PTSD went back to 1977, and that over the years the Veteran was treated for depression and PTSD.

Also, in October 2008, the Veteran was seen for a Mental Health Initial Evaluation by a clinical social worker.  The Veteran's chief complaints were low mood and energy, bereavement with loss of his twin brother, and increased isolation.  His past psychological history indicated a history of counseling in the 1970's and 1980's.  The diagnosis was of a depressive disorder, for which the Veteran agreed to have individual counseling to address his symptoms of depression, underlying grief, and anger.

Mental Health notes from November and December of 2008 indicated that the Veteran was being seen for PTSD.  In November 2008, it was noted that the Veteran distrusted people because he had been taken advantage by people close to him.  The assessment was PTSD and depression.  In December 2008, the Veteran related that he did not think he needed counseling; the relevant mental status finding was of a depressed mood.  In April 2008, the diagnosis was of depression; and in May 2008, it was noted that the Veteran a chronic mental health problem.  In March 2009, it was noted that the Veteran had depression, and that the goal was to maintain a stable mood.

The Board notes that 38 C.F.R. § 3.304(f) requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); which provides that if a diagnosis of a mental disorder does not conform to DSM-IV or is not supported by the findings on the examination report, the rating agency shall return the report to the examiner to substantiate the diagnosis. To reconcile the various psychiatric diagnoses noted in the VA and private treatment records, as discussed above, the Veteran was afforded a VA examination in June 2010.  The June 2010 VA examiner provided a detailed review of the claims file including the VA and private treatment records, to include the most recent medical record of April 2010 when the Veteran was diagnosed with PTSD, and his medical records dating back to October 29, 1973; and after a comprehensive psychiatric evaluation of the Veteran, the VA examiner concluded that the Veteran did not meet the DSM-IV criteria for a diagnosis of PTSD.  The resulting Axis I diagnoses were of depressive disorder NOS, anxiety disorder NOS, and alcohol abuse in full sustained remission.  The VA examiner's opinion also reads as follows:

		The patient does not meet the full criteria for PTSD.  
      He meets criteria A in that he experienced an event 
      that threatened his life or threatened serious injury to 
      himself.  He meets criteria B in that he has recurrent 
      and intrusive distressing recollections of this event, 
      but he does not meet criteria C which is persistent 
      avoidance of stimuli associated with the trauma and 
      numbing of general responsiveness.  He does not meet 
      criteria D either which is persistent symptoms of 
      increased arousal.  He does meet criteria for depressive 
      disorder NOS and anxiety disorder NOS as well as 
      alcohol abuse in full sustained remission.  

He further went on to say 

		The reason that he does not meet criteria C of the 
      diagnosis of PTSD is that he is not avoiding thoughts 
      or feelings or conversations associated with the motor 
      vehicle accident.  He still drives.  He does not complain 
      of any problem driving or being a passenger.  As far as 
      criteria D, the sleep issue is not necessarily related to the 
      motor vehicle accident.  He does not have problems with 
      his anger.  His concentration appears to be because of 
physical problems and he does not meet the criteria of the hypervigiliance that is related to the trauma.  Otherwise, 
he would not be able to drive or he would be very 
hypervigiliant when driving.  He is startled easily.  

Report of June 2010 VA Examination.

In this instance, the Board finds that the preponderance of the evidence is against a probative PTSD diagnosis that conforms to 38 C.F.R. § 4.125(a), which contemplates that a diagnosis of a mental disorder meet the criteria of DSM-IV.  The Board observes that if a Veteran has received a diagnosis of PTSD from a competent medical professional, VA must assume that the diagnosis was made in accordance with the appropriate psychiatric criteria in regard to the adequacy of the symptomatology and the sufficiency of the stressor.  Cohen v. Brown, 10 Vet. App. 128, 153 (1997).  VA can only reject such a diagnosis on a finding that the preponderance of the evidence is against (1) the PTSD diagnosis, (2) the occurrence of the in-service stressor, or (3) the connection of the current condition to the in-service stressor.  The adequacy of a stressor, sufficiency of symptomatology, and diagnosis are all medical determinations.  Cohen, 143-44.  However, after a careful review of the medical evidence of record, including the June 2010 VA examination results, a PTSD diagnosis is not demonstrated by the probative evidence of record.

First, the Board finds that the Veteran has a detailed history of recurring mental health care from 1981 until July 2006, these diagnoses were only for an adjustment disorder and depressed mood; his diagnoses of depression, anxiety, and an adjustment disorder have been consistently diagnosed from 1981 until present, and he is already service-connected for depression and anxiety disorders.  Even in December 2007, the Veteran's mental health diagnosis was noted to be depression, and it was only after the Veteran brought up the concern that "memories of a traumatic event suggest a diagnosis of PTSD" did the Nurse Practitioner state that it was a "possibility."  The first mention of a PTSD diagnosis was not until July 2008; however, it was only mentioned in reference to a history of the Veteran being treated for PTSD at another facility.  The Board finds that there is no evidence to support the Veteran's self reported assertion that he was being treated for PTSD at another VA facility at that time.  It was also noted in July 2008 that the Veteran had a positive of PTSD screening but there was no mention of the stressor that was relied upon for this PTSD screening.  Additionally, in September 2008 with the diagnosis of PTSD it was noted that the Veteran had the typical symptoms of PTSD that included depression; thus, the Board finds that there is no evidence how this diagnosis of PTSD was made but that once again the Veteran's recurring diagnosis of depression is a factor.

It was documented in the October 2008 Mental Health Medical Management Note that the Veteran had a diagnosis of PTSD; however,  the goal of this visit was to improve the symptoms of his mood disorder and the only thing that was discussed at this session was the Veteran's relationship with his stepson and not his in-service motor vehicle accident.  Additionally, although the nurse practitioner stated that the Veteran's PTSD went back to 1977, she did not state what her rationale was for this statement.  She also stated that the Veteran was treated for depression and PTSD.  Also in October 2008, at the Veteran's Mental Health Initial Evaluation, he discussed his current problems but did not mention his in-service motor vehicle accident or any previous diagnosis of PTSD, just a history of counseling and he was diagnosed with depression.

The Board finds that there is no evidence on how the first recorded diagnosis of PTSD was rendered besides the Veteran's self reported history; and in the same way, the September 2008 and October 2008 diagnoses were noted to be by history.  In addition to the September 2008 and October 2008 diagnoses, the Board observes that the July 2008, August 2008, and November 2008 entries that the Veteran was being treated for PTSD and that he had a possible diagnosis in December 2007 are not evidence of a PTSD diagnosis in accordance with the DSM-IV; a mere transcription of lay history, unenhanced by any additional medical comment by the transcriber, does not become competent medical evidence merely because the transcriber is a medical professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995); see also Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Elkins v. Brown, 5 Vet. App. 474, 478 (1993).  The Board notes that only the June 2010 VA examiner did not rely on a recitation of the Veteran's self-reported history, but rather conducted a detailed and thorough examination of the Veteran.  Thus, with the exception of the June 2010 VA examination report, none of these diagnoses, including the September 2008 and April 2010 diagnoses were accompanied by discussions for the basis of the diagnoses or the stressor that led to these diagnoses.

In addition, the Board notes that the Court has also expressly declined to adopt a "treating physician rule" which would afford greater weight to the opinion of a veteran's treating physician over the opinion of a VA or other physician.  See Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993).  Because the June 2010 VA examiner's opinion was based on a complete review of the record, including the prior diagnoses of PTSD given by the treating physician, and supported by a rationale, the Board finds the June 2010 VA medical opinion to be of greater probative value.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also Guerrieri, 4 Vet. App. at 470-71.  Moreover, as indicated above, the June 2010 VA examination report essentially reconciled and substantiated the diagnoses of the Veteran's mental condition, and in doing so, it establishes a sound medical basis for ruling out a PTSD diagnosis in accordance with DSM-IV.

Accordingly, for the reasons and bases discussed above, the Board concludes that the preponderance of the evidence is against a PTSD diagnosis in this case.  See, e.g., Cohen v. Brown, 10 Vet. App. at 153 (Chief Judge Nebeker, concurring) (VA adjudicators may reject the claim upon a finding that a preponderance of the evidence is against a PTSD diagnosis).

In sum, and after considering the doctrine of the resolution of doubt in favor of the Veteran, the Board finds that the Veteran does not have PTSD but does have a depressive disorder and an anxiety disorder, for which service connection has been granted.  As the preponderance of the evidence is against the claim of service connection for PTSD, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  The appeal is denied



ORDER

As new and material evidence to reopen the claim for service connection for a neck condition has been received, the appeal to this extent is allowed.

Entitlement to service connection for a neck condition is denied.

As new and material evidence to reopen the claim for service connection for headaches has been received, the appeal to this extent is allowed subject to further action discussed herein below.  

Entitlement to service connection for PTSD is denied. 


REMAND

After a careful review of the Veteran's claims file the Board finds that further development is warranted for the issues of entitlement to service connection for headaches and service connection for a low back disorder to include a congenital abnormality of the lumbosacral spine; specifically, for VA examinations. 

As noted above, the Board has reopened the Veteran's claim of service connection for headaches.  The Veteran asserts that he has headaches that are either directly related to his military service or that are secondary to his neck disorder; however, as found herein above the Board denied service connection for a neck condition and thus, the claim on appeal is solely a question of direct service connection.  A careful review of the Veteran's service treatment records revealed no diagnosis or treatment of headaches during his military service.  In addition, a May 1974 Medical Board Evaluation only noted that the Veteran had a congenital lumbosacral spine condition.  Though there is no evidence of any in-service complaints, diagnosis or treatment of headaches the Veteran reports that his headaches are a result of his in-service motor vehicle accident.  Moreover, the first post-service diagnosis of headaches was in July 2005 when the Veteran was diagnosed with "headaches with the quality of tension headaches."  In addition to the July 2005 diagnosis, "headaches with the quality of tension headaches" was also diagnosed in August 2005.  And, in February 2006, it was noted that in conjunction with therapeutic modalities to help with the Veteran's neck pain, they should be applied to help with his headaches.  

The Veteran has not been afforded a VA examination; VA should provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service or service-connected disability, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A (d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Therefore, the RO should arrange for the Veteran to be afforded a VA examination to determine the current nature and etiology of the Veteran's headaches.  The VA examiner should identify the Veteran's current diagnosis and opine if it is at least likely as not related to his military service. 

As noted above, in January 2010 the Board reopened the Veteran's claim of entitlement to service connection for a low back disorder to include a congenital deformity of the lumbar spine.  In May 1974 the Veteran was separated from military service as the result of a Medical Board determination that he had a preexisting congenital abnormality of the lumbosacral spine that was not aggravated by military service; however, the Veteran asserts that his current low back disorder is related to an in-service motor vehicle accident.  

In September 2008 the Veteran was afforded a VA Spine examination and he was diagnosed with lumbar spine strain, osteoarthritis, and congenital asymmetry of transverse process of L-4 to S-1.  The VA examiner opined that the Veteran's low back disorder was less likely as not related to an in-service motor vehicle accident.  In support of his opinion he stated that a September 26, 1973, service treatment note only noted that the Veteran had slight contusions, a February 4, 1974, treatment note diagnosed the Veteran with upper back pain or obscure etiology, and an April 1974 service treatment note indicated that the Veteran had back pain for two years.  He also stated that the record was silent for almost 20 years when it was noted that he had back pain of a 2 year history; he further stated that would have been when the Veteran fell in March 1994.  He further noted that in March 1999 it was revealed that the Veteran's old job dealt with lifting weights.  He also stated that severe osteoporosis is most likely linked to the Veteran's long history of heavy tobacco use combined with his clinically low levels of Vitamin D.  He also noted that he reviewed the November 2007 opinions but he did not see anything linking the Veteran's current problems to a motor vehicle accident.  

The Board finds that the Veteran's claims file contradicts the September 2008 VA examination and therefore, the Veteran warrants a new VA examination.  First, the Board finds that it is true that the day of the accident it was noted that the Veteran only had a slight contusion but the Veteran's service treatment records also indicate that the day after the accident the Veteran reported back pain, not necessarily to his motor vehicle accident but it was noted the next day.  In addition, the Board notes that while the VA examiner stated that the record was silent for over 20 years, there is medical evidence that the Veteran reported in June 1981 that he had back pain since service.  In addition it was noted in January 1994 that the Veteran had back pain due to an old injury, in July 2003 it was noted that he had back pain since a motor vehicle accident, and in March 2008 it was noted that his back problems were consistent with trauma.  The Board also notes that there is no evidence that the Veteran hurt his back when he had his post-service fall since the Veteran's treatment records only indicate that the Veteran had an injury to his knee.  The Board also finds that in addition to the above mentioned points the VA examiner also did not discuss the November 2007 opinions in detail.  

The Board finds that a new VA examination is also warranted to determine what if any of the Veteran's current back diagnoses are related to the in-service motor vehicle accident since it was already determined that the Veteran's congenital back disorder was not aggravated by his military service.  The VA examiner should carefully review the entire claims file, including the Veteran's service treatment records, and opine if the Veteran has a current back disorder that is at least likely as not related to the Veteran's military service. 

Prior to any VA examination the RO should obtain any pertinent outstanding treatment records. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps to contact the Veteran by letter and request that he provide sufficient information, and if necessary authorization, to enable the RO to obtain any additional pertinent treatment records not currently of record.  Based on the Veteran's response, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  

The RO should obtain any pertinent outstanding treatment records. 

If any records sought are not obtained, the RO should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe the further action to be taken.  

2.  The Veteran should be scheduled for a VA examination to ascertain the nature and likely etiology of his headaches.  The entire claims file must be made available to the examiner, including this Remand, and the examination report should include discussion of the Veteran's medical history and assertions.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  

The VA examiner should answer all the following questions.  He/she must carefully review the Veteran's claims file and discuss all rationale for his/her opinions. 

A) Based on medical evidence of record, can it be concluded with a reasonable degree of medical certainty, that the Veteran has a chronic disability manifested by headaches?  If so, please state the diagnosis.

B) Is it at least likely as not (50 percent or greater probability) that any such headache condition is etiologically or causally related to the Veteran's military service, including his in-service motor vehicle accident?

The examiner should set forth all examination findings, along with the complete rationale for all conclusions reached.  

3.  The Veteran should be scheduled for a VA examination to ascertain the nature and likely etiology of his low back disorder.  The entire claims file must be made available to the examiner, including this Remand, and the examination report should include discussion of the Veteran's medical history, assertions, the November 2007 opinions and the September 2008 VA examination report.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  

The VA examiner should answer all the following questions.  He/she must carefully review the Veteran's claims file and discuss all rationale for his/her opinions. 

A) Based on medical evidence of record, can it be concluded with a reasonable degree of medical certainty, that the Veteran has a low back disorder, to include lumbar strain and osteoarthritis?  If so, please state the diagnosis.

B) Is it at least likely as not (50 percent or greater probability) that any such low back condition is etiologically or causally related to the Veteran's military service, including his in-service motor vehicle accident; or, was manifested within one year after the Veteran's discharge from service in May 1974?

C) With respect to the Veteran's congenital asymmetry of the transverse process of L4 to S1, was there a permanent worsening of the underlying pathology of this congenital abnormality beyond its natural progress, resulting from or due to the Veteran's active duty service?

The examiner should set forth all examination findings, along with the complete rationale for all conclusions reached.  

4.  The RO should review the claims file to ensure that all the foregoing requested development is completed, and, thereafter, arrange for any additional development indicated.  The RO should then readjudicate the remaining claims on appeal.  If any benefit sought remains denied, the RO should issue an appropriate SSOC (Supplemental Statement of the Case) and provide the Veteran and his representative the requisite time period to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless he is notified.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim. 38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


